                 IN THE UNITED STATES DISTRICT COURT FOR THE
                         WESTERN DISTRICT OF MISSOURI
                              WESTERN DIVISION


UNITED STATES OF AMERICA,                             )
                                                      )
                              Plaintiff,              )
                                                      )
       v.                                             )       Criminal Action No.
                                                      )       18-00153-01-CR-W-RK
JOEL JEROME TUCKER,                                   )
                                                      )
                              Defendant.              )


                                 ORDER OF CONTINUANCE

       On June 5, 2018, the Grand Jury returned an Indictment charging defendant withtwelve

counts of Interstate Transportation of Stolen Money in violation of 18 U.S.C. §2314, with two counts

of Bankruptcy Fraud in violation of 18 U.S.C. §157, and with one count of Falsification of Record in

Bankruptcy in violation of 18 U.S.C. §§1519 and 2. This criminal action is currently set for trial

on the joint criminal trial docket which commences January 7, 2019.

       On December 13, 2018, defendant Tucker, by and through counsel, filed a motion for

continuance and suggestions in support thereof. The suggestions in support of the defendant's

motion for continuance state, in part, as follows:


               Discovery in this case is voluminous, undersigned counsel needs
               additional time to review and discuss all the discovery and options
               with defendant so that he may make an informed decision. Additional
               time is also needed to conduct independent legal and factual
               investigation.

               There are no objections to the granting of this continuance by Kate
               Mahoney, Assistant United States Attorney.

       The Speedy Trial Act of 1974, as amended, mandates the commencement of the trial of a

defendant within 70 days from the defendant's first appearance before a judicial officer of the



            Case 4:18-cr-00153-RK Document 16 Filed 12/17/18 Page 1 of 3
Court in which the charge is pending. In computing the 70-day time period, the periods of delay

set forth in 18 U.S.C. ' 3161(h) are to be excluded. Any period of delay resulting from a

continuance granted at the request of a defendant is excludable if the Court finds the ends of

justice served by the taking of such action outweigh the best interest of the public and the

defendant in a speedy trial, provided the Court sets forth the reason for such finding.

       Section 3161(h)(7)(C) provides that a continuance shall not be granted because of general

congestion of the Court's calendar. In ordering this case removed from the joint criminal jury

trial docket which will commence January 7, 2019, and continuing the trial until the joint

criminal jury trial docket which will commence September 23, 2019, the Court is not doing so

because of congestion of its calendar.

       The Court finds that:

             1.      In light of the circumstances set out in the above-quoted portion of the
                     suggestions in support of the motion for continuance, it would be
                     unreasonable to expect defense counsel to prepare this criminal action
                     adequately for trial prior to September 23, 2019;

             2.      In light of the circumstances set out in the above-quoted portion of the
                     suggestions in support of the motion for continuance, failure to
                     remove this criminal action from the joint criminal jury trial docket
                     which will commence January 7, 2019, and grant a continuance likely
                     would result in a miscarriage of justice;

             3.      In light of the circumstances set out in the above-quoted portion of the
                     suggestions in support of the motion for continuance, failure to
                     remove this criminal action from the joint criminal jury trial docket
                     which will commence January 7, 2019, and grant a continuance
                     would deny defense counsel the reasonable time necessary for
                     effective preparation and thus would deny the defendant his right to
                     effective assistance of counsel; and

             4.      In light of the circumstances set out in the above-quoted portion of the
                     suggestions in support of the motion for continuance, the ends of
                     justice served by removing this criminal action from the joint criminal

                                                 2




           Case 4:18-cr-00153-RK Document 16 Filed 12/17/18 Page 2 of 3
                         jury trial docket which will commence January 7, 2019, and granting
                         a continuance outweigh the best interest of the public and the
                         defendant in a speedy trial.

      It is therefore,

      ORDERED that the motion for continuance of this criminal action filed by defendant

Tucker on December 13, 2018, (Doc. No. 15) is GRANTED and that this criminal action is

removed from the joint criminal jury trial docket which will commence January 7, 2019. It is

further

      ORDERED that this criminal action is set for trial on the joint criminal jury trial docket

which will commence September 23, 2019. It is further

      ORDERED that the pretrial conference is set for Thursday, September 5, 2019, at 1:30

p.m., in Courtroom 7E. It is further

      ORDERED that, pursuant to 18 U.S.C. ' 3161(h), the time between the date of this Order

and October 4, 2019, shall be excluded in computing the time within which the trial of this

criminal action must commence.



                                                         /s/ JOHN T. MAUGHMER
                                                               JOHN T. MAUGHMER
                                                           United States Magistrate Judge

Kansas City, Missouri




                                                   3




           Case 4:18-cr-00153-RK Document 16 Filed 12/17/18 Page 3 of 3
